NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

2017 BELL RANCH RESIDENTIAL      )
LAND TRUST,                      )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D17-4871
                                 )
CAROL BURRILL and WELLS FARGO )
FINANCIAL SYSTEM FLORIDA, INC., )
                                 )
           Appellees.            )
________________________________ )

Opinion filed February 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Foster,
Jr., Judge.

Ivan D. Ivanov of The Ivanov Law Firm,
P.A., Tampa, for Appellant.

Kimberly S. Mello and Joseph H.
Picone of Greenberg Traurig, P.A.,
Tampa, and Michele L. Stocker of
Greenberg Traurig, P.A., Ft. Lauderdale,
for Appellee Wells Fargo Financial
System Florida, Inc.

No appearance for Appellee Carol
Burrill.


NORTHCUTT, Judge.
              Following a mortgage foreclosure, the judicial sale of the encumbered

property resulted in a surplus. The circuit court directed the clerk to disburse the

surplus sale proceeds to the mortgagor rather than to the owner of the property, and the

owner has appealed. We reverse because the order violated statutes governing the

distribution of such funds.

              In June 2005, Carol Burrill gave a promissory note and attendant

mortgage to Wells Fargo Financial System Florida, Inc.,1 for the purpose of buying

property in Brandon, Florida. In December 2012, the 2017 Bell Ranch Residential Trust

purchased the property subject to Wells Fargo's mortgage, and it recorded a quitclaim

deed from Burrill. In June 2014, Wells Fargo recorded a notice of lis pendens against

the property and filed a complaint to foreclose its mortgage. The complaint named

Burrill and the Trust as defendants, the former as the debtor and the latter as the

property owner. It alleged that Burrill had defaulted on the note by failing to make any

monthly payments beginning in July 2010. Burrill did not respond to the complaint, and

she was defaulted.

              In August 2016, the circuit court entered a consent final judgment of

foreclosure and ordered a public sale of the property. The sale resulted in a surplus

after payment of the judgment amount, postjudgment interest, and associated fees.

Both Burrill and the Trust filed motions for disbursement of the surplus funds, each

claiming to have been the owner of the property at the time Wells Fargo recorded its

notice of lis pendens. The Trust attached to its motion a copy of the recorded quitclaim




              1Wells  Fargo Financial System Florida, Inc., appeared but did not
participate in this appeal.
                                           -2-
deed reflecting its ownership since December 2012—seventeen months before the lis

pendens was recorded.

              After a hearing, the circuit court ordered the surplus disbursed to Burrill.

The court acknowledged that the Trust was the title owner. But it awarded the funds to

Burrill based on the following reasoning:

             a. [Trust representative], acting on behalf of 2017 Bell
                Ranch Residential Land Trust paid Carol Burrill $1500
                cash and promised Carol Burrill that he would pay her
                taxes, insurance[,] and mortgage for the property in
                exchange for title to the property.

             b. [Trust representative], acting on behalf of 2017 Bell
                Ranch Residential Land Trust failed to make any taxes,
                insurance[,] or mortgage payment for the property as
                promised.

             c. 2017 Bell Ranch Residential Land Trust had a duty to pay
                the taxes, insurance[,] and mortgage for the property.

             d. [Trust representative], acting on behalf of 2017 Bell
                Ranch Residential Land Trust had been renting the
                property for a profit.

             On its face, the circuit court's order was contrary to the law governing the

disbursement of a surplus after a judicial sale. Section 45.031(7)(d), Florida Statutes

(2017), states, "If there are funds remaining after payment of all disbursements required

by the final judgment of foreclosure and shown on the certificate of disbursements, the

surplus shall be distributed as provided in this section and ss. 45.0315-45.035." Section

45.032(2) in turn provides:

                    There is established a rebuttable legal presumption
             that the owner of record on the date of the filing of a lis
             pendens is the person entitled to surplus funds after
             payment of subordinate lienholders who have timely filed a
             claim. A person claiming a legal right to the surplus as an
             assignee of the rights of the owner of record must prove to

                                            -3-
              the court that such person is entitled to the funds. At any
              hearing regarding such entitlement, the court shall consider
              the factors set forth in s. 45.033 in determining whether an
              assignment is sufficient to overcome the presumption.

(Emphases added.)

              Section 45.033(1) iterates that there is "a rebuttable presumption that the

owner of record of real property on the date of the filing of a lis pendens is the person

entitled to surplus funds." Significantly, under section 45.033(2) the presumption may

be rebutted "only by" proof of either a voluntary or involuntary transfer or assignment

from the record owner to the claimant of the right to collect the surplus. (Emphasis

added.) In this case, no such assignment was alleged or found. Thus, having

determined that the Trust was the record owner of the property, the various other

circumstances recited by the circuit court were legally superfluous and insufficient to

overcome the Trust's entitlement to the surplus. The order contravened the plain and

unambiguous language of sections 45.032 and 45.033. See All Ctys. Surplus LLC v.

Flamingo S. Beach I Condo. Ass'n, 211 So. 3d 1096, 1097 (Fla. 3d DCA 2017)

(determining that the language of section 45.032 is plain and unambiguous).

              Accordingly, we reverse the order under review. On remand, the circuit

court shall award the surplus funds to the Trust.

              Reversed and remanded with instructions.


MORRIS and BLACK, JJ., Concur.




                                            -4-